PER CURIAM.
Plaintiff in error was found guilty of violating section 211 of the Criminal Code (Comp. St. § 10381) in sending through the mails copies of photographs of nude women in great variety of poses. They were sent by registered mail in packages of 50 of the different poses, and it is contended, among other things, that the pictures are works of art, and do not fall within the condemnation of the statute. "
White situations may arise where it is difficult to determine whether the statute has application, we do not feel that such difficulty here exists. Under the evidence it is too plain for controversy that these pictures, whether culled from so-called works or elsewhere, were selected, sold, and distributed in large quantities, without reference to art or art studies, but wholly for the purpose of profitably pandering to the lewd and lascivious. Under all the circumstances the jury was warranted in concluding that the pictures were in fact obscene, lewd, and lascivious, and within the purview of the statute. Neither do we find merit in the other asserted grounds for reversal.
No error appearing, the judgment is affirmed.